Case 5:18-cv-01526-SMH-KLH Document 139 Filed 03/04/20 Page 1 of 4 PageID #: 3803



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


  MAGNOLIA ISLAND PLANTATION, L.L.C. §                  CIVIL ACTION NO: 5:18-cv-01526
  and BARBARA MARIE CAREY LOLLAR           §
                                           §
             Plaintiffs                    §
                                           §
  VS.                                      §            CHIEF JUDGE S. MAURICE HICKS, JR.
                                           §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, III, §
  And BOSSIER PARISH SHERIFF JULIAN        §
  C. WHITTINGTON, in his official capacity §
                                           §            MAGISTRATE JUDGE KAREN HAYES
             Defendants                    §

      MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ “MOTION TO STRIKE
           AND ALTERNATIVE MOTION FOR LEAVE TO SUPPLEMENT,”
    AND IN SUPPORT OF THE SHERIFF’S MOTION FOR LEAVE TO FILE REVISED
                    STATEMENT OF UNDISPUTED FACTS

                 NOW INTO COURT, through undersigned counsel, comes defendant, BOSSIER

  PARISH SHERIFF JULIAN C. WHITTINGTON (hereinafter “the Sheriff”), who responds to the

  Motion to Strike and Alternative Motion for Leave to Supplement (Rec. Doc. 132) (hereinafter

  “Motion”), filed by plaintiffs, BARBARA MARIE CAREY LOLLAR and MAGNOLIA ISLAND

  PLANTATION, LLC (hereinafter “Plaintiffs”), as follows:

     I.      Introduction.

                 Plaintiffs allege in their Motion that the Sheriff’s “Revised Statement of Undisputed

  Facts” (Doc. 123-4) (hereinafter the “Revised Statement”), filed with the Sheriff’s Reply to

  Plaintiffs’ Opposition to the Sheriff’s Motion for Summary Judgment (hereinafter the

  “Reply”)(Rec. Doc. 123), “impermissibly alters” the Sheriff’s earlier “Amended and Corrected

  Statement of Undisputed Facts” (Rec. Doc. 96-2). However, Plaintiffs fail to provide any authority

  for their statement that such revision is “impermissible” or that leave of court was required to file
Case 5:18-cv-01526-SMH-KLH Document 139 Filed 03/04/20 Page 2 of 4 PageID #: 3804



  the Revised Statement in response to Plaintiffs’ Opposition to the Sheriff’s Motion for Summary

  Judgment (hereinafter the “Opposition”)(Rec. Doc. 103). Plaintiffs’ Motion makes an argument

  but cites no court rules or law to support their contention that the revision was impermissible. In

  fact, there is no local rule that prohibits the Sheriff from supporting his Reply by pointing to

  additional evidence already in the record to support the previous statement of facts, as was done

  in this case. Although in some jurisdictions the local rules address the question, the undersigned is

  unaware of any rule or jurisprudence addressing the issue in this Court. Additionally, the Sheriff’s

  Revised Statement is appropriate because it is offered specifically in response and to rebut

  arguments made by Plaintiffs in their Opposition, which is the purpose of a Reply.

                 Further, as Plaintiffs acknowledge in their Motion, they have already responded to

  each and every statement that they allege is new in the Sheriff’s Revised Statement in other filings

  with the Court. Plaintiffs are using this Motion as a sur-reply to once again assert the same

  arguments in an attempt to get the last word, a privilege given to the moving party by the Court’s

  Notice of Motion Setting (Rec. Doc. 134). Regardless, out of an abundance of caution, the Sheriff

  has filed herewith a Motion for Leave of Court to file the Revised Statement (Rec. Doc. 138).

     II.     Facts.

                 The Sheriff filed the Reply (Rec. Doc. 123) and the accompanying Revised

  Statement on February 3, 2020 (Rec. Doc. 123-4), addressing the arguments Plaintiffs made in

  their Opposition (Rec. Doc. 103). Paragraphs 1 through 7 and 9 through 10 of the Revised

  Statement do not alter the facts or introduce new facts, but rather clarify the facts previously

  asserted in the original statement in response to Plaintiffs Opposition (Rec. Doc. 96-2). The

  paragraphs where the wording was revised are clearly marked “revised”. In the remaining

  paragraph of which Plaintiffs complain, Paragraph 8, the Sheriff did not add any new facts but
Case 5:18-cv-01526-SMH-KLH Document 139 Filed 03/04/20 Page 3 of 4 PageID #: 3805



  simply expanded upon the previously stated fact – that the Sheriff appointed LaCour as the third

  appraiser – by pointing to additional evidence already in the record to further support this fact. All

  of the evidence cited in support of the fact was already filed into the record with other pleadings,

  as evidenced by the citation to the location in the record of each item of evidence. Plaintiffs’

  proposed supplemental response (Rec. Doc. 132-2) that Plaintiffs seek to file through this Motion

  does not offer any evidence that contradicts that identified in the Sheriff’s Revised Statement but

  rather provides only further argument in support of its previously asserted position that no

  appraiser was appointed.

     III.    Law and Argument.

                 Plaintiffs have failed to cite, and undersigned counsel has been unable to locate,

  any rule which prohibited the Sheriff from filing the Revised Statement. Additionally, undersigned

  counsel is unaware of any rule that required the Sheriff to seek leave of Court before filing the

  Revised Statement. Although some courts have local rules that could provide guidance on the

  subject, undersigned counsel is unaware of any applicable rule in this Court. Plaintiffs’ Motion to

  Strike is without support and should be denied.

                 Additionally, Plaintiffs’ argument that they were not given an opportunity to

  oppose such a filing is incorrect. Plaintiffs have thoroughly responded to every allegation in

  pleadings in this Court and have been given ample opportunity to make such arguments. They

  have thoroughly briefed and have identified all facts they allege support their argument that no

  appraiser was appointed by the Sheriff.

                 If this Court determines that leave of Court is required for the Sheriff to file the

  Revised Statement, the Sheriff asks that this Court grant the Motion for Leave filed herewith (Rec.

  Doc. 138) and grant the Sheriff leave to file the Revised Statement. This Revised Statement was
Case 5:18-cv-01526-SMH-KLH Document 139 Filed 03/04/20 Page 4 of 4 PageID #: 3806



  amended only to cite to further factual support already filed with the Court that supports the

  Sheriff’s prior statement of the fact that he did, in fact, appoint an appraiser. Therefore, the Sheriff

  avers that leave to file the Revised Statement should be granted.

                 Finally, the Sheriff opposes Plaintiffs’ Motion for Leave to Supplement and asks

  that this Motion be denied, as it does not simply deny the fact, as is appropriate for a statement of

  contested facts, or even offer additional evidence to disprove the fact, but rather includes extensive

  argument regarding the effect of the fact. The Sheriff avers that the arguments are inappropriate

  for a Statement of Contested Facts and should therefore not be allowed.

     IV.     Conclusion

                 For the reasons stated herein, the Sheriff prays that the Court will deny Plaintiffs’

  Motion (Rec. Doc. 132) and disallow Plaintiffs’ Supplemental Statement (Rec. Doc. 132-2). The

  Sheriff further prays that the Court grant the Sheriff’s Motion for leave to file the Revised

  Statement (Rec. Doc. 138).



                                                  Respectfully submitted by:

                                                  LANGLEY & PARKS, LLC


                                                  By:       S / Julianna P. Parks
                                                        Glenn L. Langley, Bar Roll No. 8019
                                                        Julianna P. Parks, Bar Roll No. 30658

                                                  401 Market Street, Suite 1100
                                                  Shreveport, Louisiana 71101
                                                  (318) 383-6422 Telephone
                                                  (318) 383-6405 Telefax

                                                  Attorney for Julian C. Whittington,
                                                  Sheriff of Bossier Parish
